DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         EDWARD J. FOWLES,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-110

                            [August 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562017CF001308A.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Edward J. Fowles, Sneads, appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.